Case 2:21-cv-11534-PDB-APP ECF No. 1-2, PageID.24 Filed 06/30/21 Page 1 of 3




                       EXHIBIT 2
           Case 2:21-cv-11534-PDB-APP ECF No. 1-2, PageID.25 Filed 06/30/21 Page 2 of 3


Fink, Elliot R.

From:                                        Jon Marko <jon@markolaw.com>
Sent:                                        Monday, June 7, 2021 12:08 PM
To:                                          Fink, Elliot R.
Cc:                                          Kalis, Sara; Melinda Morisset
Subject:                                     [EXT] Re: A2Mac1 Response to R. Shalhoub's Demand Letter
Attachments:                                 eSummons_21-006837-CD.pdf; COMPLAINT FILED 6-7-21.pdf



Elliot / Sara:

Redacted




I hereby serve on you the complaint and summons as of today's date. If A2Mac1 wants to get serious about
settlement discussions, call me or we can go see a mediator. Otherwise, we will see you in court.




Jon Marko
MARKO LAW, PLLC
1300 Broadway Street
Fifth Floor
Detroit, MI 48226
www.markolaw.com
Direct: (313) 918-1226
Main: (313) 777-7LAW
Toll Free: (833) MARKOLAW
Fax: (313)771-5785
Email: jon@markolaw.com


This electronic message transmission contains information from the law firm Marko Law, PLLC that we consider to be confidential or privileged. The
information is intended solely for the recipient and use by any other party is not authorized. If you are not the intended recipient, be aware that any
disclosure, copying, distr bution or use of the contents of this information is prohibited. If you have received this electronic transmission in error, please
notify us immediately by telephone (313-777-7529).Thank you.




                                                                               1
          Case 2:21-cv-11534-PDB-APP ECF No. 1-2, PageID.26 Filed 06/30/21 Page 3 of 3
From: Fink, Elliot R. <elliotfink@paulhastings.com>
Sent: Friday, June 4, 2021 3:33 PM
To: Jon Marko <jon@markolaw.com>
Cc: Kalis, Sara <sarakalis@paulhastings.com>; Melinda Morisset <Melinda@markolaw.com>
Subject: A2Mac1 Response to R. Shalhoub's Demand Letter

Dear Mr. Marko,

Please see the attached.

Thanks,
Elliot R. Fink




                                 Elliot R. Fink | Associate
                                 Paul Hastings LLP | 200 Park Avenue, New York, NY 10166 | Direct: +1.212.318.6710 | M
                                 +1.212.318.6000 | Fax: +1.212.319.4090 | elliotfink@paulhastings.com |
                                 www.paulhastings.com



******************************************************************************************
This message is sent by a law firm and may contain information that is privileged or confidential. If you received
this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
If you reply to this message, Paul Hastings may collect personal information including your name, business name
and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.




                                                                       2
